Citation Nr: 1808667	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  11-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial rating for service-connected fracture of left fifth finger.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from February 1985 to September 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2016, the Board remanded the case for further development.

In a VA Form 9 received in November 2017, the Veteran perfected a substantive appeal on the issues of entitlement to service connection for posttraumatic stress disorder, sleep apnea, erectile dysfunction, and bilateral shoulder, bilateral feet, back conditions.  At present, these claims have not been certified to the Board for appellate disposition.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In the August 2016 remand, the Board noted that the medical evidence of record demonstrates that, in addition to pain, the Veteran reports numbness that radiates to the ulnar aspect of the left hand.  See VA Examination dated October 24, 2011.  On remand, the Veteran was to be afforded an examination to ascertain the nature and extent of any neurological manifestations associated with his left fifth finger fracture.  

On the July 2017 VA examination, the examiner noted that the Veteran reported that his left hand occasionally went numb.  However, no neurological testing was conducted, a neurological examination was not conduced, and the examiner did not address the question of whether there were any neurological manifestations of the service connected left fifth finger disability.  The Board thus finds that the examination obtained upon remand is inadequate.  Barr, supra; Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the July 2017 VA examiner for an addendum opinion.  If that examiner is not available, a new examination by an appropriate medical professional to assess the current nature and severity of residuals of a fracture of the left fifth finger.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.

Based on review of the record, an interview with the Veteran, and an examination, the examiner should identify the nature and severity of all symptoms (and related impairment of function) associated with the Veteran's service-connected left fifth finger.  The examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment. 

The examiner must specifically comment on the significance of the Veteran's report of numbness associated with the left fifth finger disability, and whether there are objective neurological findings associated with that disability.  

A rationale should be provided for any opinion offered.

2.  After taking any additional development warranted for the Veteran's claim for his left little finger, readjudicate the Veteran's claim upon consideration of all evidence, to include the most recent VA examination and treatment records, and issue an SSOC, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

